Citation Nr: 0911657	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  05-17 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD) as secondary to the Veteran's service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 
1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.  The case is 
currently under the jurisdiction of the Cleveland, Ohio RO.  

In August 2004, the Veteran also filed a claim for an 
increased evaluation for his service-connected diabetes 
mellitus.  This matter is referred to the RO for further 
development.
 
The Veteran requested a hearing before a member of the Board 
at his local RO.  Despite receiving notification, he failed 
to appear at the scheduled hearing, and the request is 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2008).  

 
FINDING OF FACT

CAD was not present in service and is not otherwise related 
to active duty, or proximately due to, or aggravated by 
service-connected disability.


CONCLUSION OF LAW

CAD is not proximately due to, or the result of, the 
Veteran's service-connected diabetes mellitus.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a claim for benefits the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008), requires VA 
to notify the claimant and his representative, if any, of any 
information and medical and lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008).  

Specifically, the VCAA notice must inform the Veteran of any 
information and evidence that is not of record that is 
necessary to substantiate the claim; information and evidence 
that the claimant is to provide; and information and evidence 
that VA will seek to provide.  See Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005).

In a correspondences dated September 2004 and March 2006, the 
agency of original jurisdiction (AOJ) notified the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2008).  Specifically, the AOJ notified the Veteran 
of information and evidence necessary to substantiate his 
claim.  He was notified of the information and evidence that 
VA would seek to provide and the information and evidence 
that he was expected to provide.  The March 2006 
correspondence further notified the Veteran of the process by 
which disability ratings and effective dates are assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The March 2006 notice was delivered after the initial denial 
of the claim.  The AOJ subsequently readjudicated the claim 
based on all the evidence of record and issued a supplemental 
statement of the case (SSOC) in April 2006.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to his CAD claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2008).  Service treatment records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  The Veteran 
has been medically evaluated in conjunction with his claim 
for service connection for CAD.

Secondary Service Connection

The Veteran seeks service connection for coronary artery 
disease, which he contends is secondary to his service-
connected diabetes mellitus.  Secondary service connection 
may be granted for disability that is proximately due to, or 
the result of, a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2008).  The evidence must show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).  

The Veteran's VA outpatient records from May 1996 to June 
2005 have been associated with the file.  The Veteran's 
medical history confirms he was seen in November 2003 for 
complaints of chest pain.  Following a cardiac 
catheterization, there was a diagnosis of CAD.    

The Veteran was examined at the Cleveland VA outpatient 
clinic in January 2005 for his service-connected diabetes 
mellitus.  During the examination, the endocrinologist noted 
his pre-existing severe generalized peripheral vascular 
disease and CAD.  The endocrinologist opined that CAD was not 
secondary to diabetes mellitus.  She felt these conditions 
were not related to his diabetes mellitus, rather they were a 
continuation of his long-standing generalized atherosclerotic 
disease.  

The Veteran was afforded a VA examination in March 2006.  The 
examiner reviewed the Veteran's cardiac history, and noted he 
had severe peripheral vascular disease that preceded his 
diagnosis of diabetes mellitus by at least 8 years.  Also, 
the examiner noted that the Veteran was diagnosed with CAD in 
2003, and his diagnosis of diabetes mellitus was made the 
preceding year.  The examiner reasoned that it takes years to 
develop occlusive CAD.  Therefore, her opinion was that CAD 
was not proximately due to, or the result of his service-
connected diabetes mellitus, and only a continuation of his 
generalized atherosclerotic disease.  

The Board assigns the two VA medical opinions significant 
probative value.  When assessing the probative value of a 
medical opinion, the access to claims files and the 
thoroughness and detail of the opinion must be considered.  
The opinion is considered probative if it is definitive and 
supported by detailed rationale.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  The United States Court of 
Appeals for Veterans Claims (Court) has held that claims file 
review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a requirement for private 
medical opinions.  A medical opinion that contains only data 
and conclusions is not entitled to any weight.  Further, a 
review of the claims file cannot compensate for lack of the 
reasoned analysis required in a medical opinion, which is 
where most of the probative value of a medical opinion comes 
from.  "It is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed, that contributes probative 
value to a medical opinion."  Nieves- Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  Here, the VA physicians had access to 
the Veteran's VA medical history, and used this information 
in rendering an opinion.  

In support of his claim, the Veteran provided an opinion by a 
VA Internist.  In a letter of May 2005, the Internist stated 
that "it is my opinion that his heart and cholesterol 
problems are likely to be caused by his diabetes mellitus."  
The Internist did not provide a detailed explanation or sound 
reasoning in stating her opinion.  She also did not specify 
which cardiac condition she was referring to in her letter, 
and did not opine that a heart disorder was aggravated by 
diabetes mellitus, stating only that "his heart and 
cholesterol problems are likely to be caused by his diabetes 
mellitus."  However, the medical evidence of record clearly 
shows that the Veteran's hypertension and peripheral vascular 
disease preceded his diagnosis of diabetes mellitus.  As 
such, this opinion is afforded significantly less probative 
value since it is not found to be factually accurate or fully 
articulated.  Moreover, only the March 2006 VA examiner 
addressed the issue of aggravation by concluding that the 
Veteran's CAD was only a continuation of his generalized 
atherosclerotic disease.  Thus, the greater weight of the 
evidence also reflects that the CAD did no increase in 
severity as a result of diabetes mellitus.

The Board also considered whether the Veteran is entitled to 
direct service connection for CAD.  In order to establish 
direct service connection, there must be medical evidence of 
a current disability; medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence linking the current disease or injury and the 
current disability.  See 38 C.F.R. § 3.303 (2008); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999). 

As stated, the Veteran did not contend that he had CAD in 
service.  His service treatment records confirm this fact.  
The available medical evidence indicates the Veteran was 
diagnosed with CAD in 2003, some 33 years after service.  
Evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  An in-service 
event is not demonstrated.  Therefore, direct service 
connection is also not warranted.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  
See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  


ORDER

Service connection for CAD is denied.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


